Citation Nr: 1537158	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  08-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection to multiple myeloma, to include as due to exposure to various contaminants during service in the Persian Gulf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.  He served in Southwest Asia from January 7, 1991 to March 10, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for myeloma.

The Veteran originally requested a VA hearing at the Board in Washington, D.C.; however, in August 2009, the Veteran's representative withdrew the request. 

In January 2012, the Board remanded this matter for more development.  For reasons set forth below the Board concludes that there has not been substantial compliance with one portion of the January 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran has contended he was diagnosed with myeloma within one year after his retirement from service in 2002.  He has alternatively contended that his myeloma is due to exposure to a number of contaminants during his military service, to include in the Persian Gulf.

As noted above, in January 2012, the Board remanded this matter for more development, to include conducting a search for a missing volume of the Veteran's claims folder; asking him to identify any treatment or evaluation he has received from VA since his retirement in July 2002, aside from the examinations in February 2003; even if no response was received from the Veteran, contacting the VA Medical Center (VAMC) nearest him in 2006 for any records (he was apparently seen at the VAMC in Leavenworth, Kansas, in February 2003); conducting a search of the CAPRI system for the VAMC in Kansas City for records for the Veteran, other than the already obtained records from February 2003; and if warranted based on the results of the above development, providing the Veteran a VA examination.  The Board notes that there has been compliance with most of the remand directives, with the exception of "contacting the VAMC nearest [the Veteran] in 2006 for any records".  Thus, although further delay is regrettable, another remand is warranted.  See Stegall v. West, supra.

The Board notes that attempting to obtain records from the VAMC nearest the Veteran in 2006 is significant because in private treatment records from Dr. Custer, at the Kansas City Cancer Center, (where a diagnosis of IgG kappa multiple myeloma was made in June 2006), it was noted on July 28, 2006, that the Veteran was being seen for  follow up and treatment for IgG kappa multiple myeloma, and that he had an appointment to be evaluated at the VA Medical Center to explore the possibility that his myeloma might be service related (he had served two tours of duty in the Gulf Coast region).  

Although in January 2013, the RO requested records for the Veteran from the Leavenworth VA Medical facility dated from August 1, 2002 to the present, the RO did not request records from any other facility that might be near the Veteran.  In this regard, the Board notes that the record suggests that the Veteran may have been seen at the Kansas City VAMC in 2006.  Review of the record shows that in February 2003, the Veteran underwent unrelated VA examinations at the Dwight D. Eisenhower VA Medical Center, Leavenworth, Kansas.  These VA examinations were originally scheduled at the Kansas City VAMC, but the Veteran requested they be conducted at the Leavenworth facility, and the RO accommodated this request.  Thereafter, the next VA examination the Veteran underwent was in August 2007, and this examination was scheduled and conducted at the Kansas City VAMC.  The Board notes that at the time of the Veteran's 2003 VA examinations and the August 2007 VA examination his address was the same - in Leawood, Kansas; thus, it is unclear why the VA examination in 2007 was conducted at a different location than the 2003 VA examination.  

In order to ensure compliance with the prior remand's directives, a remand is necessary for a request to be made the Kansas City VAMC for any treatment records for the Veteran.  Stegall v. West, supra.

Accordingly, the case is REMANDED for the following action:

1. Contact the Kansas City VAMC and request that they provide any treatment or examination records for the Veteran dated from August 2002 to the present.  

2. Thereafter, undertake any other development deemed appropriate, to include providing the Veteran with a VA examination should that became warranted based on the results of the above development.  Then re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

